Per Curiam:
The learned trial court has directed verdicts in these cases upoi the assumption that a verdict for a less amount would have to be set aside as against the weight of evidence. He has granted $ twenty-five per cent increase in rent, making, as he indicates, wha he thought were generous allowances to the tenants to cover al possible questions of fact.
In our opinion the judgments must be reversed and new trials had because section 457a of the Civil Practice Act, if it be con stitutional, cannot under any circumstances apply to actions wher< the only issue is the amount of an unliquidated claim, and then can, therefore, be no “ contrary ” verdict. Moreover, substantia questions of fact were involved, both as to the credibility of wit *169nesses and as to the amount of repairs for which allowance has been made.
Judgments reversed and new trial ordered, with fifteen dollars costs to appellants in each appeal.
All concur; present, Bijur, Wagner and Levy, JJ.